Case 3:21-cv-00238-JBA Document1-1 Filed 02/24/21

 

SUMMONS - CIVIL For information on STATE OF CONNECTICUT
JD-CV-1 Rev. 1-20 ADA accommodations, ine
C.G.8. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259: contact a court clerk or SUPERIOR COURT
P.B. §§ 3-1 through 3-21, 8-1, 10-13 go to: jud.ci.gov/ADA. www jud. ct gov

 

 

 

Instructions are on page 2.

Page 1 of 2

[] Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

L | Select if claiming other relief in addition to, or in place of, money or damages.

 

 

TO: Any proper officer

By authority of the State of Connecticut, you are hereby commanded te make due and legal service of this summons and attached complaint..

 

 

 

 

Address of caurt clerk (Nurnber, street, fown and zip code} Telephane number of clerk Return Date (Must be a Tuesday)
235 Church Street, New Haven, CT 06510 (203 ) 503 —6800 03/09/2021

[x] Judicial District GA. At (Gity/Town) Case type code (See list on page 2)

[] Housing Session [_] Number: New Haven Major: T Minor; 03

 

 

 

For the plaintiff(s) enter the appearance of:

 

Name and address of attorney, law firm ar plaintiff if self-represented (Number, street, town and zip code)
Weber & Rubano LLC 401 Center Street, Wallingford, CT 06492

Juris number (if attorney or law firm)

432211

 

 

Telephone number Signature of plaintiff (if sel-represented)

(203 ) 626 -9172

 

 

The attorney or law firm appearing for the plaintiff, or the plaintiff if E-mail address for delivery of papers under Section 10-13 of the

seli-represented, agrees to accept papers (service) electronically

Connecticut Practice Book (if agreed}

in this case under Section 10-13 of the Connecticut Practice Book. [X] Yes [_] No | rweber@rjwlawyer.com

 

 

 

 

 

 

 

 

 

 

 

Parties Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
First Name: Cifarelli, Mary P04
plaintiff Address: 5 Pershing St., East Haven, CT 06512
Additional | Name: P-02
plaintiff Address:
First Name: Walmart Inc. p-01
defendant | Address: cio CT Corporation System, 67 Burnside Ave., East Hartford, CT 06108
Additional | Name: D-02
defendant | Address:
Additional | Name: D-03
defendant | Address:
Additional | Name: D-04
defendant | Address:
Total number of plaintiffs: 1 Total number of defendants: 1 [_] Form JD-CV-2 attached for additional parties

 

 

 

 

Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to

court on the Return Date unless you receive a separate notice telling you to appear.

3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance

form at the court address above, or on-line at https://jud.ct.gov/webforms/.

4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a

superior court law library or on-line at https:/Awyw.jud.ct.gov/pb. htm.

5. If you have questions about t mons and complaint, you should talk to an attorney.
The court staff is not allowed to gite advice on legal matters.

 

 

01/22/2021

Date ee and select me Commissioner of Superior Court | Name of person signing

 

 

Oo gterk | RJ. Weber, Ill

 

If this summons is planed by a Clerk: pet
. The signing hs been done so that the plaintiff(syvwt spetbediénied access to the courts.

. Itis the regponsibility of the plaintifi(s} to ensure that service is made in the manner provided by law.
Staff is not permitted to give any legal advice in connection with any lawsuit.

. The Gierk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
errgfs or omissions in the summons, any allegations contained in the complaint, or the service of the
summons or complaint.

   
 

For Court Use Only

 

File Date

 

] certify | have read and | Saned (Selrepresented plaintiff) Date
understand the above:

 

 

Docket Number

 

 

 

Page # of 2
Instructions

Case 3:21-cv-00238-JBA Document 1-1 Filed 02/24/21 Page 2 of 2

1. Type or print legibly. If you are a sel-represented party, this summons must be signed by a clerk of the court.

2. If there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
Plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
and all copies of fhe summons.

3. Atfach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. include a copy of the Civil
Summons Continuation of Parties form, if applicable.

4. After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.

5, Use this summons for the case fype codes shown below.
Do nof use this summons for the following actions:

(a) Family matters (for example divorce, child support,
custody, paternity, and visitation maiters)

(b) Any actions or proceedings in which an attachment,
garnishment or replevy is sought

(c) Applications for change of name

(d) Probate appeals

Case Type Codes

(e) Administrative appeals

() Proceedings pertaining to arbitration
(g) Summary Process (Eviction) actions
(h) Entry and Detainer proceedings

()} Housing Code Enforcement actions

 

 

 

 

 

 

 

 

 

MAJOR [CODE MAJOR | CODE
DESCRIPTION | Nab MINOR DESCRIPTION DESCRIPTION | “aloe MINOR DESCRIPTION
Contracts C00 | Construction - All other Property POO | Foreclosure
©10 | Construction - State and Local P10 | Partition
C20 | Insurance Policy P20 | Quiet Title/Discharge af Mortgage or Lien
C30 | Specific Performance P30 | Asset Forfeiture
C40 | Collections PSO | All other
C60 | UninsurecdUnderinsured Motorist Coverage
G90 | Allother
Torts (Other T92 | Defective Premises - Private - Snow or Ice
Eminent E00 | State Highway Condemnation than Vehicular) | 103 Defective Premises - Private - Other
Domain E10 | Redevelopment Condemnation T11. Defective Premises - Publle ~ Snow or Ice
E20 | Other State or Municipal Agencies T12 | Defective Premises ~ Public - Other
E30 | Public Utilities & Gas Transmission Campanies T20 Products Liability . Other than Vehicular
E90 | Allother T28 | Malpractice - Medical
T2¢ | Malpractice - Legal
T3G | Malpractice - All other
Housing H10 | Housing - Return of Security Depasit T40_ | Assault and Battery
H12 | Housing - Rent and/or Damages T50 | Defamation
H40 | Housing-Housing- Audita Querela/njunction T61 | Animals - Dog
H50 | Housing - Administrative Appeal T6S | Animals - Other
H 60 | Housing - Municipal Enforcement T70 | False Arrest
H $0 | Housing - All Other T71_ | Fire Damage
T90 | All other
Miscellaneous M00 | Injunction - - - -
M10 | Racelvership Vehicular Torts | V01 | Motor Vehicles* - Driver and/or Passenger(s) vs. Driver(s)
M15 | Receivership for Abandoned/Blighted Praperty V4 | Motor Vehicles* - Pedestrian vs. Driver
M20 | Mandamus V05 | Motor Vehicles* - Property Damage only
M1 30 | Habeas Corpus (extradition, release from Penal Institution) V08 | Motor Vehicle’ - Products Liability Including Warranty
M40. | Arbitration VO | Motor Vehicle* - All other
M50 | Declaratory Judgmant vi0 Boats
M43 | Bar Discipline V20 | Airplanes
M68 | Department of Labor Unemployment Compensation V30 | Railroads
Enforearnent V40 | Snowmobiles
M68 | Bar Discipline - Inactive Status veo All other ae
i170. | Municipal Ordinance and Regulation Enforcement Molroyeles, and moter cena trucks,
M80 | Foreign Civil Judgments - C.G.S. 52-604 & C.G.5, 50a-30 , ,
i a4 ema ome vanes Regular Docket Wills, Estates W410 | Construction of Wills and Trusts
oreign Protective Order
M89 | CHRO Action in the Public Interest - PA. 19-93 and Trusts W80 | Al other
M90 | All other

 

 

 

 

 

 

 

 

Page 2 of 2

 

 

 

 

oop TENT

 
